 


114 HR 4937 RH: Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2016
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 631 
114th CONGRESS 2d Session 
H. R. 4937 
[Report No. 114–807, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2016 
Mr. Denham (for himself, Mr. Capuano, Mr. Shuster, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
November 14, 2016 
Reported from the Committee on Transportation and Infrastructure with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

November 14, 2016
The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on April 14, 2016

 
 
 
A BILL 
To amend title 49, United States Code, to reauthorize pipeline safety programs and enhance pipeline safety, and for other purposes. 
 
 
1.Short title; table of contents; references 
(a)Short titleThis Act may be cited as the Protecting our Infrastructure of Pipelines and Enhancing Safety Act of 2016 or the PIPES Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents; references. 
Sec. 2. Authorization of appropriations. 
Sec. 3. Failure of PHMSA to implement statutory mandates. 
Sec. 4. Natural gas integrity management review. 
Sec. 5. Hazardous liquid integrity management review. 
Sec. 6. Technical safety standards committees. 
Sec. 7. Inspection report information. 
Sec. 8. Improving damage prevention technology. 
Sec. 9. Workforce management. 
Sec. 10. Information-sharing system. 
Sec. 11. Nationwide integrated pipeline safety regulatory database. 
Sec. 12. Underground natural gas storage facilities. 
Sec. 13. Joint inspection and oversight. 
Sec. 14. Safety data sheets. 
Sec. 15. Hazardous materials identification numbers. 
Sec. 16. Emergency order authority. 
Sec. 17. State grant funds. 
Sec. 18. Response plans. 
Sec. 19. High consequence areas. 
Sec. 20. Pipeline safety technical assistance grants. 
Sec. 21. Study of materials and corrosion prevention in pipeline transportation. 
Sec. 22. Research and development. 
Sec. 23. Active and abandoned pipelines. 
Sec. 24. State pipeline safety agreements. 
2.Authorization of appropriations 
(a)Gas and hazardous liquidSection 60125(a) of title 49, United States Code is amended— (1)in paragraph (1) by striking there is authorized to be appropriated to the Department of Transportation for each of fiscal years 2012 through 2015, from fees collected under section 60301, $90,679,000, of which $4,746,000 is for carrying out such section 12 and $36,194,000 is for making grants. and inserting the following:  
there is authorized to be appropriated to the Department of Transportation from fees collected under sections 60301 and 60302— (A)$124,500,000 for fiscal year 2016, of which $9,000,000 shall be expended for carrying out such section 12 and $39,385,000 shall be expended for making grants; 
(B)$128,000,000 for fiscal year 2017 of which $9,000,000 shall be expended for carrying out such section 12 and $41,885,000 shall be expended for making grants; (C)$131,000,000 for fiscal year 2018, of which $9,000,000 shall be expended for carrying out such section 12 and $44,885,000 shall be expended for making grants; and 
(D)$134,000,000 for fiscal year 2019, of which $9,000,000 shall be expended for carrying out such section 12 and $47,885,000 shall be expended for making grants.; and (2)in paragraph (2) by striking there is authorized to be appropriated for each of fiscal years 2012 through 2015 from the Oil Spill Liability Trust Fund to carry out the provisions of this chapter related to hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355), $18,573,000, of which $2,174,000 is for carrying out such section 12 and $4,558,000 is for making grants. and inserting the following:  
there is authorized to be appropriated from the Oil Spill Liability Trust Fund to carry out the provisions of this chapter related to hazardous liquid and section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note; Public Law 107–355)— (A)$22,123,000 for fiscal year 2016, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; 
(B)$22,123,000 for fiscal year 2017, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; (C)$23,000,000 for fiscal year 2018, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants; and 
(D)$23,000,000 for fiscal year 2019, of which $3,000,000 shall be expended for carrying out such section 12 and $8,067,000 shall be expended for making grants.. (b)Operational expensesThere are authorized to be appropriated to the Secretary of Transportation for the necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration the following amounts: 
(1)$21,000,000 for fiscal year 2016. (2)$22,000,000 for fiscal year 2017. 
(3)$22,000,000 for fiscal year 2018. (4)$23,000,000 for fiscal year 2019. 
(c)One-Call notification programs 
(1)In generalSection 6107 of title 49, United States Code, is amended to read as follows:  6107.FundingOf the amounts provided under section 60125(a)(1), the Secretary shall withhold $1,058,000 for each of fiscal years 2016 through 2019 to carry out section 6106.. 
(2)Clerical amendmentThe analysis for chapter 61 of title 49, United States Code, is amended by striking the item relating to section 6107 and inserting the following:   6107. Funding.. (d)Pipeline safety information grants to communitiesThe first sentence of section 60130(c) of title 49, United States Code, is amended to read as follows: Of the amounts made available under section 2(b) of the PIPES Act of 2016, the Secretary shall withhold $1,500,000 for each of fiscal years 2016 through 2019 to carry out this section. 
(e)Pipeline integrity programSection 12(f) of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note) is amended by striking 2012 through 2015 and inserting 2016 through 2019. 3.Failure of PHMSA to implement statutory mandates (a)Report by the Inspector GeneralNot later than 45 days after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Secretary of Transportation, the Administrator of the Pipeline and Hazardous Materials Safety Administration, the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following: 
(1)A list of each statutory mandate contained in the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90) that has not been implemented. (2)A list of each statutory mandate regarding pipeline safety from this Act and all other Acts enacted prior to the date of enactment of this Act, other than those contained in the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90), that has not been implemented. 
(b)Reports by the Secretary 
(1)Statutory mandatesNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until each of the mandates listed pursuant to subsection (a) has been implemented, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the specific actions taken to implement such mandates. (2)Public availabilityThe Secretary shall make the report referred to in paragraph (1) publicly available on the Department of Transportation’s Internet Web site. 
(3)Contents of reportsThe reports shall provide, for each mandate listed pursuant to subsection (a)— (A)a description of the mandate; 
(B)the deadline imposed for the mandate; (C)the status of the implementation of the mandate; 
(D)a detailed explanation of the reasons the mandate has not been implemented, including a description of any actions taken by the Administrator of the Pipeline and Hazardous Materials Safety Administration, the Office of the Secretary, or the Office of Management and Budget that delayed implementation of the mandate; (E)an estimated completion date for the mandate; 
(F)the specific date on which any draft, interim, or final guidance, advisory, report, advance notice of proposed rulemaking, notice of proposed rulemaking, final rule, or other document required to implement the mandate was sent to the Secretary by the Administrator for review and subsequently transmitted by the Secretary or the Administrator to the Office of Management and Budget; (G)a description of each concern with a document described under subparagraph (F) raised by the Secretary or the Office of Management and Budget; and 
(H)the date and reasons the Secretary or the Office of Management and Budget requested any extension on acting on the mandate, including an extension authorized by Executive Order 12866. 4.Natural gas integrity management review (a)ReportNot later than 18 months after the publication of a final rule regarding the safety of gas transmission pipelines related to the notice of proposed rulemaking issued on April 8, 2016, titled Pipeline Safety: Safety of Gas Transmission and Gathering Pipelines (81 Fed. Reg. 20721), the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the natural gas integrity management programs required under section 60109(c) of title 49, United States Code. 
(b)ContentsThe report required under subsection (a) shall include— (1)an analysis of the extent to which the natural gas integrity management programs required under section 60109(c) of title 49, United States Code, have improved the safety of natural gas transmission pipeline facilities; 
(2)an analysis and recommendations, taking into consideration technical, operational, and economic feasibility, regarding changes to the programs to improve safety, prevent inadvertent releases from pipelines, and mitigate any adverse consequences of an inadvertent release, including changes to the definition of high consequence area, or expanding integrity management beyond high consequence areas; (3)a review of the benefits, including safety benefits, and cost effectiveness of the legacy class location regulations; 
(4)an analysis of, and recommendations regarding, what impact pipeline features and conditions, including the age, condition, materials, and construction of a pipeline, have on safety and risk analysis of a particular pipeline; (5)a description of any challenges affecting Federal or State regulators in the oversight of natural gas transmission pipeline facilities and how the challenges are being addressed; and 
(6)a description of any challenges affecting the natural gas industry in complying with the programs, and how the challenges are being addressed, including any challenges faced by publicly owned natural gas distribution systems. (c)Definition of high consequence areaIn this section, the term high consequence area has the meaning given the term in section 192.903 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
5.Hazardous liquid integrity management review 
(a)Safety studyNot later than 18 months after the publication of a final rule regarding the safety of hazardous liquid pipeline facilities related to the notice of proposed rulemaking issued on October 13, 2015, titled Pipeline Safety: Safety of Hazardous Liquid Pipelines (80 Fed. Reg. 61610), the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the hazardous liquid integrity management programs, as regulated under sections 195.450 and 195.452 of title 49, Code of Federal Regulations.  (b)ContentsThe report required under subsection (a) shall include— 
(1)an analysis of the extent to which hazardous liquid pipeline facility integrity management in high consequence areas, as regulated under sections 195.450 and 195.452 of title 49, Code of Federal Regulations, has improved the safety of hazardous liquid pipeline facilities; (2)an analysis and recommendations, taking into consideration technical, operational, and economic feasibility, regarding changes to the programs to improve safety, prevent inadvertent releases from pipelines, and mitigate any adverse consequences of an inadvertent release, including changes to the definition of high consequence area; 
(3)an analysis of how surveying, assessment, mitigation, and monitoring activities, including real-time hazardous liquid pipeline monitoring during significant flood events and information sharing with Federal agencies, are being used to address risks associated with the dynamic and unique nature of rivers, flood plains, lakes, and coastal areas; (4)an analysis of, and recommendations regarding, what impact pipeline features and conditions, including the age, condition, materials, and construction of a pipeline, have on safety and risk analysis of a particular pipeline and what changes to the definition of high consequence area could be made to improve pipeline safety; and 
(5)a description of any challenges affecting Federal or State regulators in the oversight of hazardous liquid pipeline facilities and how those challenges are being addressed. (c)Definition of high consequence areaIn this section, the term high consequence area has the meaning given the term in section 195.450 of title 49, Code of Federal Regulations. 
6.Technical safety standards committees 
(a)Appointment of membersSection 60115(b)(4)(A) of title 49, United States Code, is amended by striking State commissioners. The Secretary shall consult with the national organization of State commissions before selecting those 2 individuals. and inserting State officials. The Secretary shall consult with national organizations representing State commissioners or Governors before making a selection under this subparagraph.. (b)VacanciesSection 60115(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)Within 90 days of the date of enactment of the PIPES Act of 2016, the Secretary shall fill all vacancies on the Technical Pipeline Safety Standards Committee, the Technical Hazardous Liquid Pipeline Safety Standards Committee, and any other committee established pursuant to this section. After that period, the Secretary shall fill a vacancy on any such committee not later than 60 days after the vacancy occurs.. 7.Inspection report information (a)In generalNot later than 90 days after the completion of a Pipeline and Hazardous Materials Safety Administration pipeline safety inspection, the Administrator of such Administration, or the State authority certified under section 60105 of title 49, United States Code, to conduct such inspection, shall— 
(1)conduct a post-inspection briefing with the owner or operator of the gas or hazardous liquid pipeline facility inspected outlining any concerns; and (2)to the extent practicable, provide the owner or operator with written preliminary findings of the inspection. 
(b)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 2 years, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes— (1)a description of the actions that the Pipeline and Hazardous Materials Safety Administration has taken to ensure that inspections by State authorities provide effective and timely oversight; and 
(2)statistics relating to the timeliness of the actions described in paragraphs (1) and (2) of subsection (a). 8.Improving damage prevention technology (a)StudyThe Comptroller General of the United States shall conduct a study on improving existing damage prevention programs through technological improvements in location, mapping, excavation, and communications practices to prevent excavation damage to a pipe or its coating. 
(b)ContentsThe study under subsection (a) shall include— (1)an identification of any methods to improve existing damage prevention programs through location and mapping practices or technologies in an effort to reduce releases caused by excavation; 
(2)an analysis of how increased use of global positioning system digital mapping technologies, predictive analytic tools, public awareness initiatives including one-call initiatives, the use of mobile devices, and other advanced technologies could supplement existing one-call notification and damage prevention programs to reduce the frequency and severity of incidents caused by excavation damage; (3)an identification of any methods to improve excavation practices or technologies in an effort to reduce pipeline damage; 
(4)an analysis of the feasibility of a national data repository for pipeline excavation accident data that creates standardized data models for storing and sharing pipeline accident information; (5)an identification of opportunities for stakeholder engagement in preventing excavation damage; and 
(6)recommendations, taking into consideration technical, operational, and economic feasibility, on how to incorporate technological improvements and practices that help prevent excavation damage into existing damage prevention programs. (c)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives a report containing the results of the study conducted under subsection (a). 
9.Workforce managementNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a review of Pipeline and Hazardous Materials Safety Administration staff resource management, including geographic allocation plans, hiring challenges, and expected retirement rates and strategies. The review shall include recommendations to address hiring challenges, training needs, and any other identified staff resource challenges. 10.Information-sharing system (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall convene a working group to consider the development of a voluntary information-sharing system to encourage collaborative efforts to improve inspection information feedback and information sharing with the purpose of improving natural gas transmission and hazardous liquid pipeline facility integrity risk analysis. 
(b)MembershipThe working group convened pursuant to subsection (a) shall include representatives from— (1)the Pipeline and Hazardous Materials Safety Administration; 
(2)industry stakeholders, including operators of pipeline facilities, inspection technology vendors, and pipeline inspection organizations; (3)safety advocacy groups; 
(4)research institutions; (5)State public utility commissions or State officials responsible for pipeline safety oversight; 
(6)State pipeline safety inspectors; and (7)labor representatives. 
(c)ConsiderationsThe working group convened pursuant to subsection (a) shall consider and provide recommendations to the Secretary on— (1)the need for, and the identification of, a system to ensure that dig verification data are shared with in-line inspection operators to the extent consistent with the need to maintain proprietary and security sensitive data in a confidential manner to improve pipeline safety and inspection technology; 
(2)ways to encourage the exchange of pipeline inspection information and the development of advanced pipeline inspection technologies and enhanced risk analysis; (3)opportunities to share data, including dig verification data between operators of pipeline facilities and in-line inspector vendors to expand knowledge of the advantages and disadvantages of the different types of in-line inspection technology and methodologies; 
(4)options to create a secure system that protects proprietary data while encouraging the exchange of pipeline inspection information and the development of advanced pipeline inspection technologies and enhanced risk analysis; and (5)regulatory, funding, and legal barriers to sharing the information described in paragraphs (1) through (4). 
(d)PublicationThe Secretary shall publish the recommendations provided under subsection (c) on a publicly available Web site of the Department of Transportation.  11.Nationwide integrated pipeline safety regulatory database (a)EstablishmentNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall establish a national integrated pipeline safety regulatory inspection database to improve communication and collaboration between the Pipeline and Hazardous Materials Safety Administration and State pipeline regulators. 
(b)ConsiderationsIn developing the database, the Secretary shall consider— (1)any efforts underway to test a secure information-sharing system for the purpose described in subsection (a); 
(2)any progress in establishing common standards for maintaining, collecting, and presenting pipeline safety regulatory inspection data, and a methodology for the sharing of the data; (3)any existing inadequacies or gaps in State and Federal inspection, enforcement, geospatial, or other pipeline safety regulatory inspection data; 
(4)the potential safety benefits of a national integrated pipeline database; and (5)recommendations of stakeholders for how to implement a secure information-sharing system that protects proprietary and security sensitive information and data for the purpose described in subsection (a). 
(c)ConsultationIn implementing this section, the Secretary shall consult with stakeholders, including State authorities operating under a certification to regulate intrastate pipelines under section 60105 of title 49, United States Code. 12.Underground natural gas storage facilities (a)Defined termSection 60101(a) of title 49, United States Code, is amended— 
(1)in paragraph (21)(B) by striking the period at the end and inserting a semicolon; (2)in paragraph (22)(B)(iii) by striking the period at the end and inserting a semicolon; 
(3)in paragraph (24) by striking and at the end; (4)in paragraph (25) by striking the period at the end and inserting ; and; and 
(5)by adding at the end the following:  (26)underground natural gas storage facility means a gas pipeline facility that stores gas in an underground facility, including— 
(A)a depleted hydrocarbon reservoir; (B)an aquifer reservoir; or 
(C)a solution-mined salt cavern reservoir.. (b)Standards for underground natural gas storage facilitiesChapter 601 of title 49, United States Code, is amended by adding at the end the following: 
 
60141.Standards for underground natural gas storage facilities 
(a)Minimum safety standardsNot later than 2 years after the date of enactment of the PIPES Act of 2016, the Secretary, in consultation with the heads of other relevant Federal agencies, shall issue minimum safety standards for underground natural gas storage facilities. (b)ConsiderationsIn developing the safety standards required under subsection (a), the Secretary shall, to the extent practicable— 
(1)consider consensus standards for the operation, environmental protection, and integrity management of underground natural gas storage facilities; (2)consider the economic impacts of the regulations on individual gas customers; and 
(3)ensure that the regulations do not have a significant economic impact on end users. (c)Rules of construction (1)In generalNothing in this section may be construed to affect any Federal regulation relating to gas pipeline facilities that is in effect on the day before the date of enactment of the PIPES Act of 2016. 
(2)LimitationsNothing in this section may be construed to authorize the Secretary— (A)to prescribe the location of an underground natural gas storage facility; or 
(B)to require the Secretary’s permission to construct a facility referred to in subparagraph (A). (d)PreemptionA State authority may adopt additional or more stringent safety standards for intrastate underground natural gas storage facilities if such standards are compatible with the minimum standards prescribed under this section.. 
(c)User feesChapter 603 of title 49, United States Code, is amended by inserting after section 60301 the following:  60302.User fees for underground natural gas storage facilities (a)In generalA fee shall be imposed on an entity operating an underground natural gas storage facility pursuant to section 60141. Any such fee imposed shall be collected before the end of the fiscal year to which it applies. 
(b)Means of collectionThe Secretary of Transportation shall prescribe procedures to collect fees under this section. The Secretary may use a department, agency, or instrumentality of the United States Government or of a State or local government to collect the fee and may reimburse the department, agency, or instrumentality a reasonable amount for its services. (c)Use of fees (1)AccountThere is established an Underground Natural Gas Storage Facility Safety Account in the Pipeline Safety Fund established in the Treasury of the United States under section 60301. 
(2)Use of feesA fee collected under this section— (A)shall be deposited in the Underground Natural Gas Storage Facility Safety Account; and 
(B)if the fee is related to an underground natural gas storage facility pursuant to section 60141, the amount of the fee may be used only for an activity related to underground natural gas storage safety. (3)LimitationAmounts collected under this section shall be made available only to the extent provided in advance in an appropriations Act for an activity related to underground natural gas storage safety.. 
(d)Clerical amendments 
(1)Chapter 601The table of sections for chapter 601 of title 49, United States Code, is amended by adding at the end the following:   60141. Standards for underground natural gas storage facilities.. (2)Chapter 603The table of sections for chapter 603 of title 49, United States Code, is amended by inserting after the item relating to section 60301 the following: 
 
 
60302. User fees for underground natural gas storage facilities.. 
13.Joint inspection and oversightSection 60105 of title 49, United States Code, is amended by adding at the end the following:  (g)Joint inspectorsAt the request of a State authority, the Secretary shall allow for a certified State authority under this section to participate in the inspection of an interstate pipeline facility.. 
14.Safety data sheets 
(a)In generalEach owner or operator of a hazardous liquid pipeline facility, following an accident or incident involving such pipeline facility, shall provide safety data sheets on any spilled oil to the designated Federal On-Scene Coordinator and appropriate State officials within 6 hours of a telephonic or electronic notice of the accident or incident to the National Response Center. (b)DefinitionsIn this section: 
(1)Federal On-Scene CoordinatorThe term Federal On-Scene Coordinator has the meaning given such term in section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)). (2)National Response CenterThe term National Response Center means the center described under section 300.125(a) of title 40, Code of Federal Regulations. 
(3)Safety data sheetThe term safety data sheet means a safety data sheet required under section 1910.1200 of title 29, Code of Federal Regulations. 15.Hazardous materials identification numbersNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue an advanced notice of proposed rulemaking to take public comment on the petition for rulemaking dated October 28, 2015, titled Corrections to Title 49 C.F.R. §172.336 Identification numbers; special provisions (P–1667).  
16.Emergency order authoritySection 60117 of title 49, United States Code, is amended by adding at the end the following:  (o)Emergency order authority (1)In generalIf the Secretary determines that an unsafe condition or practice, or a combination of unsafe conditions and practices, constitutes or is causing an imminent hazard, the Secretary may issue an emergency order described in paragraph (3) imposing emergency restrictions, prohibitions, and safety measures on owners and operators of gas or hazardous liquid pipeline facilities without prior notice or an opportunity for a hearing, but only to the extent necessary to abate the imminent hazard. 
(2)ConsiderationsBefore issuing an emergency order under paragraph (1), the Secretary shall consider, after consultation with appropriate Federal agencies, State agencies, or other entities, the following, as appropriate: (A)The impact of the emergency order on public health and safety. 
(B)The impact, if any, of the emergency order on the national or regional economy or national security. (C)The impact of the emergency order on owners and operators of pipeline facilities.  
(3)Written orderAn emergency order issued by the Secretary pursuant to paragraph (1) with respect to an imminent hazard shall contain a written description of— (A)the violation, condition, or practice that constitutes or is causing the imminent hazard; 
(B)the entities subject to the order; (C)the restrictions, prohibitions, or safety measures imposed;  
(D)the standards and procedures for obtaining relief from the order; (E)how the order is tailored to abate the imminent hazard and the reasons the authorities under section 60112 and 60117(l) are insufficient to do so; and 
(F)how the considerations were taken into account pursuant to subsection (2). (4)Opportunity for reviewUpon receipt of a petition for review from an entity subject to, and adversely affected by, an emergency order issued under this subsection, the Secretary shall provide an opportunity for a review of the order under section 554 of title 5 to determine whether the order should remain in effect, be modified, or be terminated. 
(5)Expiration of effectiveness orderIf a petition for review of an emergency order is filed under paragraph (4) and an agency decision with respect to the petition is not issued on or before the last day of the 30-day period beginning on the date on which the petition is filed, the order shall cease to be effective on such day, unless the Secretary determines in writing on or before the last day of such period that the imminent hazard still exists.  (6)Judicial review of ordersAfter a final agency action under the review process described in paragraph (4), or the issuance of a written determination by the Secretary pursuant to paragraph (5), an entity subject to, and adversely affected by, an emergency order issued under this subsection may seek judicial review of the order in a district court of the United States and shall be given expedited consideration. 
(7)Regulations 
(A)Temporary regulationsNot later than 60 days after the date of enactment of the PIPES Act of 2016, the Secretary shall issue such temporary regulations as are necessary to carry out this subsection. The temporary regulations shall expire on the date of issuance of the final regulations required under subparagraph (B). (B)Final regulationsNot later than 270 days after such date of enactment, the Secretary shall issue such regulations as are necessary to carry out this subsection. Such regulations shall ensure that the review process described in paragraph (4) contains the same procedures as subsections (d) and (g) of section 109.19 of title 49, Code of Federal Regulations, and is otherwise consistent with the review process developed under such section, to the greatest extent practicable and not inconsistent with this section. 
(8)Imminent hazard definedIn this subsection, the term imminent hazard means the existence of a condition relating to a gas or hazardous liquid pipeline facility that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of such death, illness, injury, or endangerment. (9)Limitation and savings clauseAn emergency order issued under this subsection may not be construed to— 
(A)alter, amend, or limit the Secretary’s obligations under, or the applicability of, section 553 of title 5; or (B)provide the authority to amend the Code of Federal Regulations.. 
17.State grant funds 
(a)PaymentsSection 60107(b) of title 49, United States Code, is amended to read as follows:  (b)PaymentsAfter notifying and consulting with a State authority, the Secretary may withhold any part of a payment when the Secretary decides that the authority is not carrying out satisfactorily a safety program or not acting satisfactorily as an agent. The Secretary may pay an authority under this section only when the authority ensures the Secretary that it will provide the remaining costs of a safety program, unless the Secretary waives the requirement to provide such remaining costs.. 
(b)Repurposing of fundsSection 60107 is amended by adding at the end the following:  (e)Repurposing of fundsIf a State program’s certification is rejected under section 60105(f) or such program is otherwise suspended or interrupted, the Secretary may use any undistributed, deobligated, or recovered funds authorized under this section to carry out pipeline safety activities for that State within the period of availability for such funds.. 
18.Response plansEach owner or operator of a hazardous liquid pipeline facility required to prepare a response plan pursuant to part 194 of title 49, Code of Federal Regulations, shall consider the impact of a discharge into or on navigable waters or adjoining shorelines, including those that may be covered in whole or in part by ice. 19.High consequence areasThe Secretary of Transportation shall revise section 195.6(b) of title 49, Code of Federal Regulations, to explicitly state that the Great Lakes and any marine coastal waters (including coastal estuaries) are USA ecological resources for purposes of determining whether a pipeline is in a high consequence area (as defined in section 195.450 of such title). 
20.Pipeline safety technical assistance grants 
(a)Public participation limitationSection 60130(a)(4) of title 49, United States Code, is amended by inserting on technical pipeline safety issues after public participation. (b)ReportNot later than 180 days after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Secretary of Transportation and the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report evaluating the grant program under section 60130 of title 49, United States Code. The report shall include— 
(1)a list of the recipients of all grant funds during fiscal years 2010 through 2015; (2)a description of how each grant was used; 
(3)an analysis of the compliance with the terms of grant agreements, including subsections (a) and (b) of such section; (4)an evaluation of the competitive process used to award the grant funds; and 
(5)an evaluation of— (A)the ability of the Pipeline and Hazardous Materials Safety Administration to oversee grant funds and usage; and 
(B)the procedures used for such oversight. 21.Study of materials and corrosion prevention in pipeline transportation (a)In GeneralNot later than 2 years after the date of enactment of the PIPES Act of 2016, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study on materials, training, and corrosion prevention technologies used in pipeline transportation. 
(b)RequirementsThe study required under subsection (a) shall include— (1)the range of piping materials, including plastic materials, used to transport hazardous liquids and natural gas in the United States and in other developed countries around the world;  
(2)the types of technologies used for corrosion prevention; (3)an evaluation of the adequacy of training provided to personnel responsible for identifying and preventing corrosion in pipelines, and for repairing such pipelines; and 
(4)an analysis of the costs and benefits, including safety benefits, associated with the use of such materials and technologies. 22.Research and development (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the Pipeline and Hazardous Materials Safety Administration’s research and development program established under section 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note). The report shall include an evaluation of— 
(1)compliance with the consultation requirement under subsection (d)(2) of such section; (2)the extent to which the Pipeline and Hazardous Materials Administration enters into joint research ventures with Federal and non-Federal entities, and benefits thereof; 
(3)the policies and procedures the Pipeline and Hazardous Materials Safety Administration has put in place to ensure there are no conflicts of interest with administering grants to grantees under the program, and whether those policies and procedures are being followed; and (4)an evaluation of the outcomes of research conducted with Federal and non-Federal entities and the degree to which such outcomes have been adopted or utilized. 
(b)Collaborative safety research report 
(1)Biennial reportsSection 60124(a)(6) of title 49, United States Code, is amended— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(C)a summary of each research project carried out with Federal and non-Federal entities pursuant to section 12 of the Pipeline Safety Improvement Act of 2002 and a review of how intended improvements impact safety.. (2)Pipeline Safety Improvement ActSection 12 of the Pipeline Safety Improvement Act of 2002 (49 U.S.C. 60101 note) is amended— 
(A)in subsection (d)(3)(C)— (i)by striking program-wide and inserting technology; 
(ii)by striking are and inserting may be;  (iii)by striking The Secretary and inserting (i) The Secretary; and  
(iv)by adding at the end the following:  (ii)at least 20 percent of the costs of basic research and development with universities may be carried out using non-Federal sources; and 
(iii)up to 100 percent of the costs of research and development for purely governmental purposes may be carried out using Federal funds.; and  (B)by adding at the end the following:  
 
(h)Independent expertsNot later than 180 days after the date of enactment of the PIPES Act of 2016, the Secretary shall— (1)implement processes and procedures to ensure that projects listed under subsection (c), to the greatest extent practicable, produce results that are factual and peer-reviewed by independent experts and not with persons or entities that have a financial interest in the pipeline, petroleum, or natural gas industries, or that would be directly impacted by the results of the projects; and 
(2)submit to the Committee on Transportation and Infrastructure and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the processes and procedures required under paragraph (1). (i)Conflict of interestThe Secretary shall take all practical steps to ensure that each recipient of an agreement under this section discloses in writing to the Secretary any conflict of interest on a research and development project carried out under this section, and includes any such disclosure as part of the final deliverable pursuant to such agreement. The Secretary may not make an award under this section directly to a pipeline owner or operator that is regulated by the Pipeline and Hazardous Materials Safety Administration or a State-certified regulatory authority.. 
23.Active and abandoned pipelinesNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue formal guidance to owners and operators of gas or hazardous liquid pipeline facilities and applicable State regulatory authorities regarding the actions, including those required by Federal regulation, required to change the status of a pipeline facility from active to abandoned, including specific guidance on the definition of each pipeline status referred to in such formal guidance.  24.State pipeline safety agreements (a)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall complete a study on State pipeline safety agreements made pursuant to section 60106 of title 49, United States Code. Such study shall consider the following: 
(1)The integration of Federal and State or local authorities in carrying out activities pursuant to an agreement under such section. (2)The overall cost of Federal and State authorities carrying out inspection activities pursuant to agreements under such section. 
(3)The overall cost of the Pipeline and Hazardous Materials Safety Administration carrying out interstate inspections without the existence of interstate agreements with the States pursuant to such section. (b)Notice requirement for denialSection 60106(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(4)Notice upon denialIf a State authority requests an interstate agreement under this section and the Secretary denies such request, the Secretary shall provide written notification to the State authority of the denial that includes an explanation of the reasons for such denial..   November 14, 2016 Reported from the Committee on Transportation and Infrastructure with an amendment November 14, 2016 The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 